 



 

 Exhibit 10.1

 

 



THIS FIRST AMENDING AGREEMENT made as of the 16th day of August, 2013.

A M O N G:

BLUELINX BUILDING PRODUCTS CANADA LTD.,
as borrower (the “Borrower”),

and

CANADIAN IMPERIAL BANK OF COMMERCE
(as successor to CIBC ASSET-BASED LENDING INC.),
in its capacity as Administrative Agent (the “Agent”),

and

EACH FINANCIAL INSTITUTION PARTY HERETO,
(collectively, the “Lenders”)

 

WHEREAS the parties hereto have entered into a credit agreement (the “Credit
Agreement”) dated as of August 12, 2011, pursuant to which certain credit
facilities were made in favour of the Borrower;

AND WHEREAS the parties hereto wish to amend certain terms and conditions of the
Credit Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the covenants
and agreements contained herein and for other good and valuable consideration,
the parties hereto agree to amend the Credit Agreement as provided herein;



Section 1.     General.



In this First Amending Agreement, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the Credit Agreement.

Section 2. To be Read with Credit Agreement.

 This First Amending Agreement is an amendment to the Credit Agreement. Unless
the context of this First Amending Agreement otherwise requires, the Credit
Agreement and this First Amending Agreement shall be read together and shall
have effect as if the provisions of the Credit Agreement and this First Amending
Agreement were contained in one agreement. The term “Agreement” when used in the
Credit Agreement and this First Amending Agreement means the Credit Agreement
and all schedules and includes all written modifications, amendments,
supplements, revisions, restatements and replacements from time to time.



 

 

  

 Section 3.  Amendments to Credit Agreement.



               The definition of “Maturity Date” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“Maturity Date” means the earlier of (i) August 12, 2016 and (ii) the maturity
date of the Wells Fargo Facilities.

Section 4.      Representations and Warranties.



In order to induce the Lenders to enter into this First Amending Agreement, the
Borrower hereby represents and warrants to the Agent and the Lenders as follows,
which representations and warranties shall survive the execution and delivery
hereof:

(a)the representations and warranties set forth in Article 3 of the Credit
Agreement and in the other Loan Documents shall be true and correct on and as of
the date hereof with the same effect as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date;

(b)no Material Adverse Effect has occurred; and

(c)No Default or Event of Default has occurred or is continuing.



Section 5.        Continuance of Credit Agreement.



The Credit Agreement, as changed, altered, amended or modified by this First
Amending Agreement, shall be and continue in full force and effect and is hereby
confirmed and the rights and obligations of all parties thereunder shall not be
affected or prejudiced in any manner except as specifically provided for herein.
It is agreed and confirmed that after giving effect to this First Amending
Agreement, the Security as it relates to the Borrower secures inter alia the
payment of all of the Obligations of the Borrower, including, without
limitation, the Obligations arising under the Credit Agreement, as amended by
the terms of this First Amending Agreement.

Section 6.     Conditions

 This First Amending Agreement shall be effective upon (a) delivery to the Agent
of a fully execute hereof and (ii) payment to the Agent of a fully earned and
non-refundable work fee equal to $30,000. 

Section 7.       Counterparts.

 This First Amending Agreement may be executed in any number of separate
counterparts, each of which shall be deemed an original and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.



 

 

 

Section 8.   Governing Law.

 This First Amending Agreement shall be construed and interpreted in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein and each of the parties hereto irrevocably attorns to the
jurisdiction of the courts of the Province of British Columbia.

 

 

IN WITNESS WHEREOF the parties hereto have executed this First Amending
Agreement as of the day and year first above written.

 

BLUELINX BUILDING PRODUCTS CANADA LTD.,
as Borrower             By: /s/ H. Douglas Goforth       Name: H. Douglas
Goforth Title: Treasurer                               CANADIAN IMPERIAL BANK OF
COMMERCE,
as Administrative Agent             By: /s/ Bruno Mello Name: Bruno Mello Title:
Authorized Signatory                     By: /s/ Joseph Arnone Name: Joseph
Arnone Title: Authorized Signatory            

 

 